DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 8, and 15, the claims are rejected as lacking adequate written descriptive support for the broad systems and method encompassed by the claim language.  Applicant has not adequately described the claimed invention because the specification fails to provide adequate written descriptive support of how and in what manner the spatial locations of the beacons and the mobile platform are generated/determined such that practice of the invention could be made by one having ordinary skill in the art at the time the invention was filed.  Applicant's disclosure is a laundry list of abstract variables and a result, without specifically providing any specific concrete disclosure as to how to combine the variables to produce the result claimed.
It is pure speculation on the part of the Examiner to presume that applicant has a working embodiment of the claimed invention based on the disclosure as filed.  While Applicant has disclosed some variables to be used in implementing the claimed invention, however, Applicant has not adequately provided with disclosure of how and in what manner the spatial locations of the beacons and the mobile platform are generated/determined to produce the claimed invention in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A written descriptive support for a claimed invention is adequate where the disclosure specifies “relevant identifying characteristics,” such as “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.”  Enzo Biochem, Inc. v. GenProbe Inc., , 323 F.3d 956, 964 (Fed. Cir. 2002).  However, that is not a case here.  “[P]roof of a reduction to practice, absent an adequate description in the specification of what is reduced to practice, does not serve to describe or identify the invention for purposes of [the written description requirement].”  Enzo, 323 F.3d at 969.  
Other claims are also rejected based on their dependency of the defected parent claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, it recites the limitation “the output module” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19-20 are also rejected based on their dependency of the defected parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al (US 2015/0029945).


    PNG
    media_image1.png
    476
    775
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    674
    546
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    487
    577
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    519
    763
    media_image4.png
    Greyscale


Regarding claims 1-3, Do et al disclose in Fig 1, 3, 6-7 above a mobile platform localization system for a mobile platform, comprising:
a first sensor, a second sensor, and a third sensor (e.g. reads on beacons 1, 2,…, L of Fig 1, 3 of mobile device 104a of Fig 1, 3) mounted on the mobile platform ([0020]; [0033]); wherein the sensors are ultra-wideband (UWB) sensors ([0039]); a UWB localizer circuit (i.e. control unit 120 of Fig 6) operationally coupled to the UWB sensors (i.e. sensors 109 of Fig 6) ([0043]), and programmed by programming instructions to: receive the beacons  (i.e. beacons 1, 2, 3, 4,…, N of access point 102 of Fig 1, 3) located external to the mobile platform (i.e. Fig 7 – step 702; [0023]-[0025]; [0044]) and generate a spatial location of the mobile platform based on the measurements collected by the plurality of beacons (i.e. Fig 7 – step 710; [0025]; [0046]).
Do et al do not explicitly disclose identify each beacon and generate a corresponding spatial location for each beacon; generate spatial location of the mobile platform, as a function of the spatial locations of the beacons; and utilize triangle localization to generate the spatial locations of the beacons and the mobile platform as claimed.  It would have been an obvious matter of design choice to identify each beacon and generate a corresponding spatial location for each beacon; generate spatial location of the mobile platform, as a function of the spatial locations of the beacons; and utilize triangle localization to generate the spatial locations of the beacons and the mobile platform for improving the communicated information and the relative positioning between the mobile platform and the beacons, since Applicant has not disclosed that identify each beacon and generate a corresponding spatial location for each beacon; and generate spatial location of the mobile platform, as a function of the spatial locations of the beacons solves any stated problem.  It appears that the invention would perform equally well with the communicated information and the relative positioning between the mobile platform and the beacons as taught by Do et al.
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claims 4 and 6, Do et al disclose in Fig 6 above the UWB localizer circuit is further configured to provide the spatial location of the mobile platform to an integrated localization module onboard the mobile platform ([0043]).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
Regarding claims 8-11, 13, 15-16 and 20, the claims are rejected for similar reasons as stated in claims 1-4 and 6 above.
Regarding claim 17, Do et al disclose in Fig 6 above an output module (i.e. reads on user interface 110) to generate the spatial location of the mobile platform ([0042]).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
Regarding claim 18, Do et al disclose in Fig 6 above an output module (i.e. reads on user interface 110) provides the spatial location of the mobile platform to an integrated localization module onboard the mobile platform ([0042]).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Claims 5, 7, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al as applied to claims 1, 4, 8, 11, and 18 above, and further in view of Rohr et al (US 2016/0349362).
Regarding claims 5, 7, 12, 14, and 19, Do et al do not explicitly disclose a database of map information; and wherein the UWB localizer circuit is further configured to reference the map information to validate the spatial location of the mobile platform.  Rohr et al teach in the same field of endeavor a database of map information ([0016]); and wherein the UWB localizer circuit is further configured to reference the map information to validate the spatial location of the mobile platform ([0067]-[0068]; [0084]; [0095]-[0097]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Do et al in view of Rohr et al to incorporate such a database of map information; and wherein the UWB localizer circuit is further configured to reference the map information to validate the spatial location of the mobile platform as taught by Rohr et al to gain the advantage of properly map matching of the location of the mobile platform; and also since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,942,249 discloses methods for determining a location of a mobile device, a mobile device, and a location beacon system.  In an embodiment, a method for determining a location of a mobile device involves receiving, at a dual-antenna receiver of the mobile device, a plurality of ultra-wide band (UWB) signals from a group of unsynchronized beacons having a quadrilateral formation, at the mobile device, determining angle of arrival (AoA) information from the UWB signals, and at the mobile device, calculating the location of the mobile device based on the AoA information.
US 10,942,250 discloses an ultrawide band two-way ranging based positioning system includes a number of active tags each having a position, and a number of beacons configured for location of a position of a tag of the plurality of active tags. The active tags and the beacons are synchronized continuously to a common time base.
US 2012/0326929 discloses a method, comprising: detecting, at an apparatus, one or more radio signals from a first location; using the one or more detected radio signals to estimate a bearing from the first location; and using the bearing estimate to determine whether further detection of one or more radio signals is required before positioning the apparatus; and positioning of the apparatus using a bearing and constraint information.
US 8,041,301 discloses an ultra-wide band wireless transmit/receive unit (WTRU) communication includes a transmitter configured to transmit a first indicator of a multi-radio band transmission, and a receiver configured to receive a second indicator of a multi-radio band transmission.
US 2010/0309051 discloses embodiments use scanning devices to characterize radio signals received at a number of locations within a geographical area of interest.  The signal characteristics along with the location information associated with the characteristics are stored in a centralized reference database.  A mobile device characterizes signals it receives at a certain location and compares the characteristics with the signal characteristics stored in the reference database to obtain accurate location information of the certain location.
US 7,411,551 discloses a wireless positioning system and method that can perform a high-precision position tracking.  The wireless positioning system includes a target device that is an object of wireless positioning, beacon devices and a processing unit.  The beacon devices transmits wireless signals and sense reception time points of the wireless signals transmitted from the other beacon devices and the target device and received at time points after the transmission of the wireless signal.  The target device receives the wireless signal transmitted from at least one of the beacon devices, and then transmits the wireless signal to the beacon devices.  The processing unit obtains the position of the target device by calculating distances between the beacon devices and the target device using information about the reception time points of the wireless signals sensed by the respective beacon devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646